Grant, J.
Plaintiff recovered verdict and judgment for $5,000 for breach of promise of marriage. The defendant’s wife died June 19th, and in August following be commenced his attentions to plaintiff. September 12th he proposed marriage to her. He admits the proposal. She testified that she promised to consider the proposal; that two days after he came for an 'answer, and she accepted. The acceptance is denied by him. The jury found that the marriage contract was consummated, and the proofs are ample to sustain their finding. His letter to her dated October 11th is conclusive on this point. Referring to the conduct of his daughter to the plaintiff shortly before, evidently owing to her opposition to the marriage, he wrote; “If the whole world torment ms against our union, there would be no change;” and signed himself “Your intended.” The question of the contract was, therefore, properly left to the jury, and their finding is conclusive.
1. Two questions were asked by plaintiff’s counsel to which counsel for defendant, according to the record, simply said, “Objected to,” giving no reasons for his objections. The reasons now urged against their admissibility are not such as would at once occur to the court. Such a statement is not a sufficient basis for an exception, and will not be considered upon appeal. Counsel must state the reasons for their objections, and will be limited, in this court, to the reasons stated. Abbott v. Chafee, 83 Mich. 256; Merkle v. Bennington Tp., 68 Mich. 133, and authorities there cited.
2. Counsel for defendant made a motion for a new trial, alleging 19 reasons therefor. This motion was overruled,
*389and the defendant excepted. The only error assigned upon this motion is that the court erred in denying it, for the reasons therein set forth. It is unnecessary to determine the question, urged by plaintiff’s counsel, whether the exception and assignment are sufficiently definite. Many of these reasons refer to points not raised upon the trial, and to which the attention of the court was not called. These cannot be considered upon review by this court. Waterman v. Waterman, 34 Mich. 490; Lane v. Pere Marquette Boom Co., 62 Mich. 63; Wicks v. Ross, 37 Mich. 464; Franklin Mining Co. v. Harris, 24 Mich. 115.
The instructions of the court covered all the essential features of the case, and were, therefore, sufficient. If counsel desired more explicit instructions, they should have presented their requests to the .court. Brown v. Furniture Co., 65 Mich. 360.
It was also insisted, upon the motion for a new trial, that the verdict was so excessive that the court should interpose and grant a new trial. The learned circuit judge passed upon this question, and decided otherwise. It is now urged, with great persistency, that this court-should reverse the verdict for that reason, and counsel make a strong argument upon the merits of the controversy, which would be very appropriate before a jury. The testimony is very strong that the plaintiff refused to live in the house in which defendant was then living; that she insisted upon a transfer of property to her, and that her sister should live with them, at Ms expense; and that she said he was too old, and she didn’t want him. Some of these statements were admitted and explained, and others denied. There was a clear conflict of evidence upon all the essential points of the case. The circumstances under wMch the contract was made and broken, and the financial condition of the parties, were fairly placed before the jury, whose peculiar province it was to assess the damages. We cannot hold the verdict to be *390so grossly excessive as to demand our interference by granting a new trial.
3. Error is assigned upon tbe instructions given at the request of the plaintiff. They were, in substance, the same as those approved by this court in Miller v. Rosier, 31 Mich. 479.
4. Complaint is made of the argument to the jury by the plaintiff’s counsel. We find nothing in it which requires a reversal of the case, and it would be of no benefit to the profession to quote the language complained of, with the explanation necessary to its full understanding.
The judgment is affirmed.
McGrath, C. J., Long and Montgomery, JJ., concurred. Hooker, J., did not sit.